Citation Nr: 0914558	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-27 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than April 10, 
2003, for the award of a 20 percent rating for radiculopathy 
of the right lower extremity.

2.  Entitlement to an effective date earlier than April 10, 
2003, for the award of a 20 percent rating for radiculopathy 
of the left lower extremity.

3.  Entitlement to an effective date earlier than April 10, 
2003, for the award of a total disability rating for 
compensation based on individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than April 10, 
2003, for the payment of Dependents' Educational Assistance 
(DEA) pursuant to 38 U.S.C.A. Chapter 35.





REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 
1982 to April 1982, and from March 1985 to April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision that denied the 
Veteran's claims for an increased rating for his low back 
disability and for a TDIU rating.  The Board remanded the 
claims for additional development in November 1999.

In a July 2002 decision, the Board denied the Veteran's 
claims.  The Veteran appealed the decision denying the claims 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2003 Order, the Court remanded the claims 
to the Board for readjudication in accordance with a Joint 
Motion for Remand.  The Board remanded the claims in March 
2004.

By an October 2005 rating decision, the RO denied the 
Veteran's claim for a rating higher than 40 percent for 
intervertebral disc syndrome, and granted separate 20 percent 
ratings for radiculopathy of the right and left lower 
extremities, a TDIU rating, and DEA, each effective April 10, 
2003.

The issue of entitlement to an increased rating for the low 
back disability is the subject of a separate Board decision.  
In a form submitted to VA in June 2008, the Veteran and his 
private attorney specifically limited her representation to 
the issue of entitlement to an increased rating for a low 
back disability.  That intention was again reiterated by the 
Veteran's private attorney in a March 2009 letter, which 
indicated that in June 2008, the parties limited the 
attorney's representation to the increased rating claim only.  
Therefore, for the claims captioned above, the Veteran's 
representative is the Puerto Rico Public Advocate for 
Veterans Affairs.  The Puerto Rico Public Advocate for 
Veterans Affairs has submitted arguments on behalf of the 
Veteran regarding these claims.  


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO assigned 
separate 20 percent ratings for radiculopathy of the right 
and left lower extremities, effective April 10, 2003.

2.  The rating criteria in effect prior to April 10, 2003, 
did not allow for the assignment of separate ratings for the 
orthopedic and neurologic components of a back disability.

3.  The Veteran met the 60 percent schedular criteria of 
38 C.F.R. § 4.16(a) for a TDIU in January 1994, when the 
Board, by separate decision issued the same date as this 
decision, granted a 60 percent rating for his low back 
disability, effective January 4, 1994.

4.  Despite meeting the schedular criteria for a TDIU rating 
on January 4, 1994, the Veteran continued to be employed 
until May 16, 1995.  As of May 16, 1995, he was precluded 
from gainful employment due to service connected 
disabilities.

5.  The Veteran has been totally and permanently disabled 
since May 16, 1995.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 10, 
2003, for the assignment of separate 20 percent disability 
ratings for the neurological manifestations of the Veteran's 
low back disability have not been met.  38 U.S.C.A. §§ 5101, 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).

2.  The criteria for an earlier effective date of May 16, 
1995, but no earlier, for the award of a TDIU rating have 
been met.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 
38 C.F.R. § 3.400(o) (2008).

3.  The criteria for an earlier effective date of May 16, 
1995, but no earlier, for the for the payment of retroactive 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, have been met. 38 U.S.C.A. §§ 3510, 
5110 (West 2002); 38 C.F.R. §§ 3.400(o), 3.807(a), 21.3021 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The Veteran contends that he is entitled to effective dates 
earlier than April 10, 2003, for the assignment of separate 
20 percent disability ratings for the neurological 
manifestations of the his low back disability, and for the 
awards of a TDIU rating and DEA.

A.  Separate 20 Percent Ratings

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application is received within one year from such date.  
Otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 
63 Fed. Reg. 56704 (1998).  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. 
App. 413 (1999).

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase.  In such cases, the Board must 
determine under the evidence of record the earliest date that 
the increased rating was ascertainable.  Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

The Veteran filed a claim for an increased rating for his low 
back disability on January 1, 1994.  In an October 2005 
rating decision, the RO assigned separate 20 percent and 10 
percent disability ratings for neurologic manifestation of 
the low back disability, effective April 10, 2003.  A 
separate decision of the Board on this date increased the 
ratings to 20 percent and 20 percent.  The Veteran asserts 
that because he experienced neurological problems associated 
with his service-connected low back disability for many years 
prior to April 10, 2003, an earlier effective date for the 
assignment of the separate 20 percent ratings should be 
granted.

The record does indeed reflect that the Veteran experienced 
neurological problems associated with his low back disability 
for many years prior to April 10, 2003.  However, prior to 
April 10, 2003, the neurological manifestations of his low 
back disability were included in the 60 percent disability 
rating under DC 5293, which envisions neurologic 
manifestations in the rating criteria for that disability.  
It was not until 2003 that the regulatory provisions for 
rating the spine were amended, authorizing the separate 
rating of orthopedic and neurologic manifestations of a back 
disability.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Notes 1 and 2 (2008); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  Because the rating 
criteria in effect prior to April 10, 2003, did not allow for 
separate rating of orthopedic and neurologic manifestations 
of a back disability, and revised rating criteria may be 
applied only as of the effective date of the revision, 
separate ratings for the neurological manifestations of his 
low back disability may not be assigned prior to April 10, 
2003.  See VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000).  
The assignment of separate ratings for the neurological 
manifestations of his low back disability prior to April 10, 
2003, would amount to impermissible pyramiding because it 
would compensate the veteran twice for the neurologic 
symptomatology relating to his low back disability.  38 
C.F.R. § 4.14.  As the assignment of separate ratings for the 
neurological manifestations of his low back disability prior 
to April 10, 2003 would amount to pyramiding, or compensating 
the Veteran more than once for the same disabilities, the 
Board finds that an effective date earlier than April 10, 
2003, for the assignment of separate 20 percent ratings for 
the neurological manifestations of his service-connected low 
back disability is precluded by law.  

The Board finds that there exists no legal basis for further 
consideration of this claim.  38 C.F.R. § 4.14 (2008); 38 
C.F.R. § 4.71a (1994-2008); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  Lacking legal merit, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

B.  TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 
(2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998), 63 Fed. Reg. 56704 (1998).

A TDIU rating is warranted when the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(2008).

The Veteran was awarded a TDIU rating, effective April 10, 
2003, the same date that the Veteran was awarded separate 20 
percent disability ratings for the neurologic manifestations 
of his service-connected low back disability.  At the time 
the TDIU rating was awarded, April 10, 2003, was the earliest 
date of evidence showing an increase in the Veteran's 
disability, such that he met the percentage criteria of 38 
C.F.R. § 4.16(a) for consideration for a TDIU rating.  
However, by separate decision issued this date, the Board has 
awarded a 60 percent disability rating for the Veteran's 
service-connected low back disability, effective January 4, 
1994.  The effective date of that award renders the Veteran 
eligible for consideration of a TDIU rating as of January 4, 
1994, as the Veteran met the percentage criteria outlined 38 
C.F.R. § 4.16(a) as of that date.  

While the Veteran met the percentage criteria for 
consideration for a TDIU rating as of January 4, 1994, the 
evidence of record demonstrates that the Veteran continued to 
be employed until May 16, 1995.  In correspondence received 
from the Veteran in May 1995, the Veteran stated he was no 
longer working as a result of his low back disability.  The 
correspondence was dated on May 16, 1995.  There is no 
earlier evidence showing that the Veteran was not working 
prior to May 16, 1995.  Evidence from the Veteran's employer 
dated in September 1995 shows that his short-term disability 
benefits had expired.  It is not clear from the letter, 
however, for how long the Veteran received short-term 
disability benefits as a result of his inability to work.  At 
the very least, it is clear that the Veteran was not working 
as of May 16, 1995.  As the evidence of record reflects that 
the Veteran was not able to work as a result of his back 
disability as of May 16, 1995, and he then met the criteria 
for the assignment of a TDIU rating, and he has not worked 
substantially gainful employment since that date as a result 
of his service-connected low back disability, the Board finds 
that an earlier effective date of May 16, 1995, but not 
earlier,for the award of a TDIU rating is warranted.  Despite 
that the Veteran met the percentage criteria for the 
assignment of a TDIU rating as of January 4, 1994, the Board 
is unable to grant an effective date earlier than May 16, 
1995, for the award of a TDIU rating because the evidence 
does not demonstrate that the veteran was unable to work as a 
result of his service-connected disabilities prior to that 
date. 

In sum, the Board has determined that the Veteran is legally 
entitled to an earlier effective date of May 16, 1995, for 
the award of a TDIU rating.  All reasonable doubt has been 
resolved in favor of the Veteran in making this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  DEA

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Effective dates relating to awards under 38 U.S.C.A. Chapters 
30, 31, 32, 35, or 106 shall, to the extent feasible, 
correspond to effective dates relating to awards of 
disability compensation, unless certain exceptions are met.  
38 U.S.C.A. § 5113 (West 2002).

Basic eligibility for Chapter 35 Dependents' Educational 
Assistance (DEA) benefits is established for a claimant in 
one of several ways, including status as the child of a 
veteran who is awarded TDIU.  See 38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2008).

The basic beginning date for the utilization of DEA benefits 
by an eligible child of a veteran is his or her 18th birthday 
or the date of his or her successful completion of secondary 
schooling, whichever is the earlier date.  38 C.F.R. § 
21.3041(a) (2008). The beginning date may be tolled in 
certain situations, including when the veteran's permanent 
and total disability rating is assigned after the child 
reaches age 18, but before the child becomes 26 years old.  
In that case, the beginning date of eligibility will be the 
effective date of the permanent and total disability rating 
or the date of notification to the veteran of such rating, 
whichever is more advantageous to the child.  38 C.F.R. § 
21.3041(b)(2)(ii) (2008).  

In order for a child to claim eligibility for DEA benefits 
for pursuit of a program of education, however, the child 
must file a formal claim with VA.  38 U.S.C.A. § 3513 (West 
2002); 38 C.F.R. § 21.1030 (2008).  The date of claim is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.  If the child files an informal 
claim and then files a formal claim within one year of the 
date that VA subsequently requested a formal application for 
benefits, the date of claim is normally construed as the date 
that VA received the informal claim.  38 C.F.R. § 21.1029(b) 
(2008).

In determining the actual commencing date of an award of 
educational assistance under Chapter 35, VA will apply the 
provisions of 38 C.F.R. § 21.4131 (2008). Under 38 C.F.R. § 
21.4131(d), when an eligible child enters or reenters into 
training under Chapter 35 (including a reentrance following a 
change of program or educational institution), the commencing 
date will be determined as follows:

(1) If the award is the first award of 
educational assistance for the program of 
education the eligible person is 
pursuing, the commencing date is the 
latest of:

(i) the beginning date of 
eligibility as determined by 38 
C.F.R. § 21.3041(a) or (b);

(ii) one year before the date of 
claim as determined by 38 C.F.R. 
§ 21.1029(b);

(iii) the date the educational 
institution certifies under 38 
C.F.R. § 21.4131(b) or (c); or

(iv) the effective date of the 
approval of the course, or one year 
before the date VA receives the 
approval notice, whichever is later.

(2) If the award is the second or 
subsequent award of educational 
assistance for that program, the 
effective date of the award of 
educational assistance is the later of:

(i) the date the educational 
institution certifies under 38 
C.F.R. § 21.4131(b) or (c); or

(ii) the effective date of the 
approval of the course, or one year 
before the date VA receives the 
approval notice, whichever is later.

38 U.S.C.A. § 3672 (West 2002 & Supp. 2008); 38 C.F.R. § 
21.4131(d) (2008).

The statute pertaining to the effective date of the 
commencement of educational assistance was revised in 
November 2000 in order to allow an individual to elect an 
eligibility period that begins with the effective date for 
the award of a total and permanent rating.  According to the 
revision, if the individual qualifies to elect an eligibility 
period that begins with the effective date of a total and 
permanent rating, in determining the commencement date for an 
award of educational assistance VA may consider the 
individual's application as having been filed on the 
eligibility date. This provision applies if:  (1) that 
eligibility date is more than one year before the date of the 
initial rating decision; (2) the individual submits an 
application for Chapter 35 educational assistance within one 
year of the rating decision; and (3) the individual claims 
educational assistance for an approved program of education 
for a period preceding the one-year period ending on the date 
on which the application is received by VA.  The provisions 
are applicable if the individual would have been entitled to 
such educational assistance for such program of education if 
the individual had actually submitted an application on the 
eligibility date.  Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 113, 114 
Stat. 1822 (Nov. 1, 2000) (codified at 38 U.S.C.A. § 5113 
(West 2002)).

The term "first finds" is defined as the effective date of 
the rating or date of notification to the veteran from whom 
eligibility is derived establishing a permanent and total 
rating, whichever is more advantageous to the eligible 
person.  See Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 112, 114 Stat. 1822 (Nov. 
1, 2000) (codified at 38 U.S.C.A. § 3512(a)(3), (d) (West 
2002)).  The term "initial rating decision" means a decision 
by VA that establishes the veteran's total disability as 
permanent in nature.  38 U.S.C.A. § 5113(3).

The Veteran first filed a claim of entitlement to TDIU in 
January 1994.  In August 1995, the Veteran filed a VA Form 
21-674, "Request for Approval Of School Attendance" for his 
daughter.  An additional form submitted in April 1996 shows 
that the expected date of graduation was May 1999.  The RO 
denied the Veteran's claim for a TDIU rating in a March 1996 
rating decision.  However, the Board, by this decision, 
granted entitlement to a TDIU rating, effective May 16, 1995.  

The Board finds that the Veteran has been permanently and 
totally disabled as a result of his service-connected low 
back disability since May 16, 1995, as he has been unable to 
work as a result of his low back disability since that date.  
Given that the Veteran has been awarded a TDIU rating, 
effective May 16, 1995, and has been permanently and totally 
disabled since that date, the Veteran's daughter became 
eligible for DEA benefits as of May 16, 1995, the date that 
the Veteran (her father) was entitled to TDIU.  Because this 
is the first award of educational assistance to the 
appellant, the date of commencement of payment of DEA 
benefits is either the date of eligibility for DEA benefits, 
or 1 year prior to the date of a claim for DEA benefits, or 
the effective date of educational course approval, whichever 
is the later date.  38 U.S.C.A. § 3672; 38 C.F.R. 
§ 21.4131(d).

Because the initial claim for DEA was filed in August 1995, 
within one year of the date of entitlement to DEA benefits, 
the Board finds that the proper effective date of the award 
of DEA is May 16, 1995, when the Veteran was awarded a TDIU 
rating, rendering his daughter eligible for DEA.

The Board concludes that an earlier effective date of May 16, 
1995, for the award of DEA benefits is warranted.  An 
effective date earlier than May 16, 1995, is not warranted, 
as the evidence demonstrates that the Veteran remained 
employed, and was thus not permanently and totally disabled 
as a result of service-connected disabilities, prior to that 
date.  

In sum, the Board has determined that the Veteran is legally 
entitled to an earlier effective date of May 16, 1995, the 
payment of retroactive DEA benefits.  All reasonable doubt 
has been resolved in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004, June 2004, 
July 2005 and June 2008; a rating decision in October 2005; a 
statement of the case in August 2006; and a supplemental 
statement of the case in April 2008.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2008 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA also provided the appellant with multiple 
medical examinations in relation to his claim for an 
increased rating for his low back disability.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.




ORDER

An effective date earlier than April 10, 2003, for the 
assignment of a separate 20 percent rating for radiculopathy 
of the right lower extremity is denied.

An effective date earlier than April 10, 2003, for the 
assignment of a separate 20 percent rating for radiculopathy 
of the left lower extremity is denied.

An earlier effective date of May 16, 1995, but not earlier, 
for the award of a TDIU rating is granted.

An earlier effective date of May 16, 1995, for Dependents 
Educational Assistance benefits, pursuant to Chapter 35 of 
Title 38, United States Code, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


